

115 HR 6262 IH: Disabled Veterans Education Relief Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6262IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Sablan (for himself and Mr. Bost) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to restore entitlement to rehabilitation programs for veterans affected by school closures or disapprovals.1.Short titleThis Act may be cited as the Disabled Veterans Education Relief Act. 2.Restoration of entitlement to rehabilitation programs for veterans affected by school closure or disapproval(a)EntitlementSection 3699 of title 38, United States Code, is amended by striking chapter 30, each time it appears and inserting chapter 30, 31,. (b)Payment of subsistence allowancesSection 3680(a)(2)(B) of title 38, United States Code, is amended—(1)by inserting or a subsistence allowance described in section 3108 before , during; and(2)by inserting or allowance after such a stipend. (c)Effective dateThe amendments made by this section shall apply as if included in the enactment of section 109 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 131 Stat. 978).